IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JONATHAN LANTZ,                             : No. 82 MM 2018
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
HELENE ALEXANDER, DANIELLE                  :
WARD, ANTHONY VERNA, RUSSELL                :
REDDING, THOMAS WOLF, JOHN C.               :
TYLWALK, DAVID J. ARNOLD JR.,               :
BARBARA A. SMITH, STEPHANIE                 :
AXARLIS, GREGORY JORDAN, JULIE              :
KLIM, PSPCA'S CEO, KITTY BLOCK,             :
ACTING PRESIDENT AND CEO THE                :
HUMANE SOCIETY OF THE UNITED                :
STATES,                                     :
                                            :
                    Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 13th day of July, 2018, the Application for Leave to File Original

Process is GRANTED, the Petition for “Writ of Mandamus/ Prohibition” is DENIED, and

the Applications for Nunc Pro Tunc Relief are DISMISSED AS MOOT.